Citation Nr: 1115191	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to service connection for PTSD.  In March 2011, the Veteran's representative asserted that the claim should be broadened to include entitlement to service connection for any acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has rephrased the issue as listed on the title page to better reflect the claim on appeal.

In September 2010, the Veteran submitted additional evidence.  In March 2011, the Veteran's representative, on the Veteran's behalf, submitted a waiver of initial RO consideration for that additional evidence.  See 38 C.F.R. § 20.1304 (2010).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as a result of three stressor events that occurred while he was stationed on the USS Wasp during his active service in the Navy.  For the first stressor event, the Veteran alleges that during a refueling operation between his ship and another ship sometime between April and June 1968, he saw his petty officer get thrown overboard (due to the movement of the ship from the waves) and then fatally attacked by sharks before he could be rescued.  For the second stressor event, the Veteran alleges that he witnessed the instant death of his fellow seaman, who was waving in a landing plane when the aircraft retaining cable snapped and severed him in half on the flight deck.  For the third stressor event, the Veteran alleges that he observed and participated in fighting a horrific fire below deck on his ship.  The Veteran has alleged that he has experienced symptoms of an acquired psychiatric disorder related to these events in service.

The record reflects that in a May 2005 VA treatment record, the Veteran reported that he worked as an interpreter, repairman, and fireman while in the Navy.  He also alleged that he heard voices while in the military.  However, in that same treatment record he stated that he began having hallucinations after leaving the military and started hearing voices in 1972, which is several years after he left service.  The examiner noted the Veteran changed his responses to questions often which signified to the clinician that the Veteran was confused.  He was diagnosed with dysthymia, rule out major depression with psychotic features, and generalized anxiety disorder.  In a July 2005 VA treatment record, he was diagnosed with major depression, dysthymia, and rule out PTSD.  In an October 2005 VA treatment record, he was diagnosed with major depression, dysthymia, and PTSD.  Thereafter, VA treatment records reflect ongoing treatment for these diagnosed psychiatric disabilities.  In a January 2008 statement, the Veteran's VA clinical psychologist reiterated the Veteran's three in-service stressors, noted that it appeared that the Veteran had self-medicated his PTSD symptoms for years with alcohol and marijuana, and stated that the Veteran's diagnosis of PTSD is more than likely as not a result of the traumas he experienced during his service.

In a November 2005 statement, the Veteran noted that he had begun seeking treatment at the Vet Center in Providence, Rhode Island in addition to his treatment at the VA Medical Center there.  On remand, all Providence Vet Center treatment records should be associated with the claims file.  Relevant ongoing medical records should also be obtained, to include treatment records from the Providence VA Medical Center.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Furthermore, in July 2006 and November 2006 VA treatment records, it was noted that the Veteran had tried to commit suicide in the early 1970s (1971) by overdosing on pills when he was very upset and went to a hospital emergency room to induce vomiting, but he was not hospitalized at that time.  On remand, all available treatment records from this emergency room visit should be requested after securing any necessary authorization.

In addition, the record reflects that the Veteran is currently receiving Social Security Administration (SSA) benefits based on his psychiatric disabilities.  However, an application for SSA benefits, a decision awarding such benefits, and any underlying records upon which such a decision is based are not contained in the claims file.  As these records may be relevant to the current appeal, a request should be made to the SSA for all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that in May 2007, the U.S. Army & Joint Services Records Research Center (JSRRC) determined that the Veteran's first two stressors (seeing his petty officer get thrown overboard and then fatally attacked by sharks, and witnessing the instant death of his fellow seaman when he was severed in half by an aircraft retaining cable) could not be verified.

On remand, the RO/AMC should undertake all appropriate development in order to verify the Veteran's third claimed stressor of observing and participating in fighting a horrific fire below deck on his ship.  Pursuant to this process, the RO/AMC should contact the JSRRC at 7701 Telegraph Road, Kingman Building, Room 2C08, Alexandria, VA 22315-3852 (see M21-MR, IV.ii.1.D.15 indicating request should not be made via the PIES/DPRIS interface) and request verification of whether the USS Wasp had a fire occur below deck during the period of the Veteran's service aboard that ship from March 1969 to October 1969, to include providing deck logs for the USS Wasp for the period in question.  In addition, a request for verification of the claimed stressor should be made to the National Archives and Records Administration, Attention: Modern Military Records, 8601 Adelphi Road, College Park, MD 20740-6001.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

After the above development has been completed, the Veteran should be afforded a VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether he currently has an acquired psychiatric disorder as a result of his military service, to include any verified in-service stressors.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his psychiatric disabilities at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file, including all available treatment records from his emergency room visit after his suicide attempt in the early 1970s.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant ongoing VA mental health treatment records from the Providence, Rhode Island VA Medical Center (dating since May 2007) and Vet Center.

2.  Contact the SSA and request copies of all records pertinent to the Veteran, including the decision awarding him Social Security disability benefits as well as the medical records relied upon concerning that decision.  Any negative search result should be noted in the record and communicated to the Veteran.

3.  The RO/AMC should undertake all appropriate development in order to verify the Veteran's claimed stressor of observing and participating in fighting a horrific fire below deck on his ship (the USS Wasp).  Pursuant to this process, the RO/AMC should contact the JSRRC at 7701 Telegraph Road, Kingman Building, Room 2C08, Alexandria, VA 22315-3852 (see M21-MR, IV.ii.1.D.15 indicating request should not be made via the PIES/DPRIS interface) and request verification of whether the USS Wasp had a fire occur below deck during the period of the Veteran's service aboard that ship from March 1969 to October 1969, to include providing deck logs for the USS Wasp for the period in question.  In addition, a request for verification of the claimed stressor should be made to the National Archives and Records Administration, Attention: Modern Military Records, 8601 Adelphi Road, College Park, MD 20740-6001.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

4.  After the above development has been completed, the RO/AMC should schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine whether he currently has an acquired psychiatric disorder as a result of his military service, to include any verified in-service stressors.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

If any stressors are corroborated, the RO/AMC should advise the examiner of the specific stressors which have been verified.  Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  If the examiner diagnoses the Veteran with PTSD, then the examiner should determine whether any of the Veteran's verified military stressors are adequate to support a diagnosis of PTSD and whether his current symptoms are related to the verified stressor(s).  A complete rationale for all opinions expressed should be provided.

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

